     Case 3:21-cr-00660-GPC Document 15 Filed 03/02/21 PageID.23 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                       Case No.   21cr660-GPC
11                          Plaintiff,               I N F O R M A T I O N

12         v.                                        Title 21, U.S.C.,
                                                     Secs. 952 and 960 -
13   MICHAEL JAMES STEVENS,                          Importation of
                                                     Methamphetamine (Felony)
14                          Defendant.

15

16        The United States Attorney charges:

17        On or about January 6, 2021, within the Southern District of

18 California,     defendant,     MICHAEL    JAMES    STEVENS,   did     knowingly   and

19 intentionally import 50 grams and more, to wit: approximately 1.02

20 kilograms    (2.25   pounds)    of   a   mixture    and   substance    containing   a

21 detectable     amount    of    methamphetamine,       a   Schedule II     Controlled

22 Substance, into the United States from a place outside thereof; in

23 violation of Title 21, United States Code, Sections 952 and 960.

24               February 18, 2021
          DATED: _______________.

25                                           ROBERT S. BREWER, JR.
                                             United States Attorney
26

27                                           AMY B. WANG
28                                           Assistant U.S. Attorney


     ABW:cm:2/16/2021
